Case 19-34574-KRH             Doc 287    Filed 12/12/19 Entered 12/12/19 08:55:06         Desc Main
                                        Document      Page 1 of 6


                              IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION



 In re:
                                                         Chapter 7
 LECLAIRRYAN PLLC,
                                                         Civil Action No. 19-34574
                   Debtor.




               MOTION FOR LIMITED RELIEF FROM THE AUTOMATIC STAY

          COMES NOW Petersburg Regency LLC (“Petersburg”) and Robert Harmon (“Harmon”;

 together with Petersburg, the “Plaintiffs”) and move this Court for entry of an order, substantially

 in the form attached hereto, granting the Plaintiffs (a) limited relief from the automatic stay

 pursuant to Section 362(d)(1) of Title 11 of the United States Code (the “Bankruptcy Code”) as

 discussed herein; (b) waiving the fourteen (14) day stay imposed by Rule 4001(a)(3) of the Federal

 Rules of Bankruptcy Procedure (the “Bankruptcy Rules”); and (c) for certain related relief. In

 support of this Motion, Plaintiffs respectfully state as follows:

                                 I.     JURISDICTION AND VENUE


          1.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

 and the Standing Order of Reference from the United States District Court for the Eastern District

 of Virginia, dated July 10, 1984.


          2.       Venue in this Court is appropriate pursuant to 28 U.S.C. § 1409.


 MICHAEL WILSON PLC
 Michael G. Wilson (VSB No. 48927)
 12733 Storrow Rd.
 Henrico, VA 23233
 Telephone: (804) 614-8301
 mike@mgwilsonlaw.com

 Counsel to the Plaintiffs
Case 19-34574-KRH         Doc 287        Filed 12/12/19 Entered 12/12/19 08:55:06      Desc Main
                                        Document      Page 2 of 6


         3.     The bases for the relief requested herein are 11 U.S.C. § 362(d) and Bankruptcy

 Rules 4001 and 9014.


                                        II.     BACKGROUND


         4.     On September 3, 2019 (“Petition Date”), the above-captioned debtor (the “Debtor”)

 commenced this case by filing a voluntary petition for relief under Chapter 11 of the Bankruptcy

 Code.


         5.     In early October of 2019, this case was converted to one under chapter 7 of the

 Bankruptcy Code and Lynn L. Tavenner (the “Trustee”) was appointed as the chapter 7 trustee of

 the Debtor.


         6.     The Debtor was founded in 1988 and operated as a national law firm that grew to

 more than 20 offices around the country. On or about July 30, 2019, the Debtor announced that

 the members of the firm had determined to dissolve the firm and wind-down the Debtor’s

 operations.


         7.     On May 7, 2019, the Plaintiffs filed a lawsuit in the Superior Court of New Jersey

 (the “Petersburg Lawsuit”) against the Debtor and certain attorneys who formerly worked at the

 Debtor, asserting, among others, claims for legal malpractice relating to the Debtor’s

 representation of the Plaintiffs in an underlying litigation matter.


                                 III.         RELIEF REQUESTED


         8.     The Plaintiffs request that the Court entered an order, substantially in the form

 attached hereto as Exhibit A (the “Order”), granting the Plaintiffs (a) limited relief from the



                                                    2
Case 19-34574-KRH         Doc 287     Filed 12/12/19 Entered 12/12/19 08:55:06               Desc Main
                                     Document      Page 3 of 6


 automatic stay pursuant to Section 362(d)(1) of the Bankruptcy Code to permit the Debtor and its

 insurer to pursue the Petersburg Lawsuit; and (b) waiving the fourteen (14) day stay of the Order

 imposed by Bankruptcy Rule 4001(a)(3).


                                       IV.    ARGUMENT


        9.      Section 362(d) of the Bankruptcy Code provides that, after notice and a hearing,

 the court shall grant relief from the automatic stay for “cause.” 11 U.S.C. § 362(d)(1). Congress,

 however, did not define the term “cause” in the Bankruptcy Code. Thus, “Courts must determine

 when discretionary relief is appropriate on a case-by-case basis.” See, e.g., Robbins v. Robbins

 (In re Robbins), 964 F.2d, 342, 345 (4th Cir. 1992) (citations omitted).


        10.     The Robbins Court established a three-factor test for courts to sue when

 determining whether “cause” exits:


                (1) whether the issues in the pending litigation involve only state
                law, so the expertise of the bankruptcy court is unnecessary; (2)
                whether modifying the stay will promote judicial economy and
                whether there would be greater interference with the bankruptcy
                case if the stay were not lifted because matters would have to be
                litigated in bankruptcy court; and (3) whether the estate can be
                protected properly by a requirement that creditors seek enforcement
                of any judgment through the bankruptcy court.

                Id.

        11.     Here, all three factors weigh in favor of grating the relief requested. The claims in

 the Petersburg Lawsuit, including the malpractice claims, all arise under the laws of New Jersey.

 It would be a waste of this Court’s time and the estate’s limited assets to have to litigate the claims

 asserted by the Plaintiffs in the Petersburg Lawsuit. If anything, litigating the Plaintiffs’ claims

 before this Court may impose additional costs and expenses for all parties given that all relevant



                                                   3
Case 19-34574-KRH        Doc 287     Filed 12/12/19 Entered 12/12/19 08:55:06           Desc Main
                                    Document      Page 4 of 6


 fact witnesses reside in New Jersey. On the other hand, granting the relief requested herein would

 impose little or no additional burden on the Debtor or the Estate than would be imposed in

 liquidating the claims before this Court, nor will such relief impact any other creditors of the

 Debtor’s estate.


        12.     The Plaintiffs seek relief for the sole purpose of permitting the Plaintiffs in the

 Petersburg Lawsuit to reduce those claims to either settlement or judgment, and then to permit the

 Plaintiffs to seek recovery of those amounts from any applicable insurance coverage the Debtor

 may have.




                     [REMAINDER OF PAGE INTENTIONALLY BLANK]




                                                 4
Case 19-34574-KRH        Doc 287     Filed 12/12/19 Entered 12/12/19 08:55:06            Desc Main
                                    Document      Page 5 of 6


                                     V.    CONCLUSION

        WHEREFORE, for the reasons set forth above, the Plaintiffs request that the Court enter

 the Order granting: (a) limited relief from the automatic stay pursuant to Section 362(d)(1) of the

 Bankruptcy Code to permit the Plaintiffs to reduce those claims to either settlement or judgment,

 and then to permit the Plaintiffs to seek recovery of those amounts from any applicable insurance

 coverage the Debtor may have; and (b) waiving the fourteen (14) day stay of the Order imposed

 by Bankruptcy Rule 4001(a)(3); and (c) granting to the Plaintiffs such other and further relief as

 the Court deems just and proper.

 Dated: December 12, 2019                      PETERSBURG REGENCY LLC and
                                               ROBERT HARMAN

                                               /s/ Michael Wilson
                                               Michael G. Wilson (VSB #48927)
                                               Michael Wilson PLC
                                               PO Box 6330
                                               Glen Allen, VA 23058
                                               (804) 614-8301
                                               mike@mgwilsonlaw.com

                                               Counsel to the Plaintiffs




                                                 5
Case 19-34574-KRH       Doc 287     Filed 12/12/19 Entered 12/12/19 08:55:06           Desc Main
                                   Document      Page 6 of 6


                                CERTIFICATE OF SERVICE

         I hereby certify that on the 12th day of December 2019, I caused a copy of the foregoing
 pleading to be served by electronic means through the Court’s ECF system and emailed to all
 parties receiving notices in this case.



                                             /s/ Michael Wilson
                                             Michael G. Wilson




                                                6
